



WARNING

THIS IS AN APPEAL UNDER THE

YOUTH CRIMINAL JUSTICE ACT

AND IS SUBJECT TO:

110. (1)
Subject to this section,
    no person shall publish the name of a young person, or any other information
    related to a young person, if it would identify the young person as a young
    person dealt with under this Act.

111. (1)
Subject to this section,
    no person shall publish the name of a child or young person, or any other
    information related to a child or a young person, if it would identify the
    child or young person as having been a victim of, or as having appeared as a
    witness in connection with, an offence committed or alleged to have been
    committed by a young person.

138. (1)
Every person who
    contravenes subsection 110(1) (identity of offender not to be published), 111(1)
    (identity of victim or witness not to be published), 118(1) (no access to
    records unless authorized) or 128(3) (disposal of R.C.M.P. records) or section
    129 (no subsequent disclosure) of this Act, or subsection 38(1) (identity not
    to be published), (1.12) (no subsequent disclosure), (1.14) (no subsequent
    disclosure by school) or (1.15) (information to be kept separate), 45(2)
    (destruction of records) or 46(1) (prohibition against disclosure) of the
Young
    Offenders Act
, chapter Y-1 of the Revised Statutes of Canada, 1985,


(a)       is guilty of an indictable offence and liable to
      imprisonment for a term not exceeding two years; or

(b)       is guilty of an offence punishable on summary
      conviction.






CITATION: R. v. J. K., 2011 ONCA 8



DATE:20110106



DOCKET: C51293



COURT OF APPEAL FOR ONTARIO



Moldaver, Feldman and MacFarland JJ.A.



BETWEEN:



Her Majesty The Queen



Respondent



and



J. K.



Appellant



Paul Calarco, for the appellant



Nadia Thomas, for the respondent



Heard and endorsed: January 5, 2011



On appeal from conviction entered by Justice Roderick J.
          Flaherty of the Ontario Court of Justice, dated March 24, 2009.



APPEAL BOOK ENDORSEMENT



[1]

Despite Mr. Calarcos able argument, we are not persuaded that the trial
    judge erred in concluding that the appellant was one of the participants in the
    assault and robbery of the complainant. The trial judge was very alive to the frailties
    in N.S.s character and his evidence. He instructed himself in accordance with
    the principles of
Vetrovec
, after noting that it would be dangerous to
    convict on the unconfirmed evidence of N.S. The trial judge then looked to the
    record and found several items of confirmation that restored his faith in N.S.
    and led him to conclude, in all the circumstances, that he could safely act on
    his evidence to convict. While the evidence the trial judge relied upon as
    confirmatory did not directly implicate the appellant and while it may not have
    been of the strongest quality, that did not prevent the trial judge from acting
    on it. As the Supreme Court of Canada said in
Kehler
(2004), 181 C.C.C.
    (3d) at para. 16:

As the appellant himself concedes, it is clear from
Vetrovec, supra
, that independent evidence, to be considered
    confirmatory, does
not
have to implicate the accused. There is no
    separate rule in this regard for cases where the only evidence of the accuseds
    participation in the offence is that of a tainted witness.

[2]

Accordingly, the appeal from conviction is dismissed.


